 



Exhibit 10.27 — CONSULTING AGREEMENT

THIS AGREEMENT is made as of the 9th day of December 2004 by and between TRIAD
GUARANTY INC., a Delaware corporation (“TGI”), TRIAD GUARANTY INSURANCE
CORPORATION, an Illinois corporation (“TGIC”), TRIAD GUARANTY ASSURANCE COMPANY,
an Illinois corporation (“TGAC”) and COLLATERAL MORTGAGE, LTD., an Alabama
Limited Partnership (“CML”). TGI, TGIC and TGAC may be referred to individually
as “Company” or collectively as “Companies”.

     WHEREAS, TGI, TGIC and CML entered into an Investment Advisory Agreement on
or about February 1, 1998; and

     WHEREAS, TGI, TGIC and CML have agreed to terminate said Investment
Advisory Agreement and have done so by letter dated December 9, 2004; and

     WHEREAS, TGI, TGIC, TGAC and CML desire to enter into this Consulting
Agreement (“Agreement”) to memorialize the terms of their agreement.

     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:



  1.   TGI, TGIC and TGAC have entered into an Asset Management Agreement with
Conning Asset Management Company (“Conning”) on or about December 9, 2004.    
2.   As a result of the above referenced Asset Management Agreement, the
Companies desire that CML become an advisor to management of the Companies and
an advisor to the Investment Committee and Board of Directors of TGI with
respect to the newly formed relationship with Conning.     3.   CML will monitor
and provide advice and counsel regarding the investment strategy and tactics of
Conning.     4.   CML will participate in the strategy that Companies and
Conning desire to initiate in their business dealings, including, but not
limited to, changes in liquidity, changes in term, and strategic and tactical
changes in portfolio management during the onset of the Companies’ and Conning’s
relationship.

 



--------------------------------------------------------------------------------



 



  5.   CML will review Conning’s actual results compared to predetermined
benchmarks.     6.   CML will participate in monthly conference calls with
Conning and Companies.     7.   Companies will pay CML a total of One Hundred
Thousand Dollars ($100,000) in equal quarterly installments of Twenty-Five
Thousand Dollars ($25,000).     8.   This Agreement will be for a term of twelve
(12) months beginning on or about January 1, 2005. Upon the mutual agreement of
the Parties, the term may be renewed for an additional twelve (12) months or a
shorter term.     9.   This Agreement may be terminated by any party at any time
by giving thirty (30) days written notice to the other parties.     10.   This
Agreement shall be governed by and construed in accordance with the laws of the
State of Illinois.

     IN WITNESS WHEREOF, the parties have executed this Agreement effective the
9th day of December, 2004.

     TRIAD GUARANTY INC.

     By: /S/ Ron Kessinger

 

 

     TRIAD GUARANTY INSURANCE CORPORATION

     By: /S/ Ron Kessinger

     TRIAD GUARANTY ASSURANCE CORPORATION

     By: /S/ Ron Kessinger

 

 

     FOR COLLATERAL MORTGAGE, LTD.

     By: /S/ Cheryl R. Stone

     Its: Senior Vice President & Chief Financial Officer

 